Citation Nr: 0127250	
Decision Date: 12/12/01    Archive Date: 12/19/01

DOCKET NO.  90-04 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased evaluation for low back 
disability, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased evaluation for colitis, 
currently evaluated as 10 percent disabling.

3.  Entitlement to a total rating based on individual 
unemployability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from August 1949 to 
November 1960 and from December 1960 to September 1969.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from May 1988 and March 1993 rating decisions of the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
Washington, D.C. and Portland, Oregon.  The Portland RO is 
the veteran's current servicing RO. 

In the May 1988 rating decision, the RO continued the 10 
percent evaluation for chronic low back strain under 
Diagnostic Code 5295.  The veteran and his representative 
appeared at a hearing at the Portland RO in April 1991.  In 
the March 1993 rating decision, the RO denied service 
connection for hemorrhoids, continued the 10 percent 
evaluation for chronic low back strain, the 10 percent 
evaluation for colitis, and denied entitlement to a total 
rating based on individual unemployability.  The veteran, his 
spouse, and his representative appeared before a hearing 
officer at a hearing at the RO in May 1993.  

The Board remanded these issues for further development in 
May 1994 and April 1997.  In a September 2000 rating 
decision, the RO granted service connection for hemorrhoids 
and recharacterized the veteran's low back strain as 
lumbosacral strain with history of lumbar stenosis, 
degenerative disc disease, degenerative joint disease, 
postoperative laminectomy, medial facetectomy, foraminotomy, 
fusion, BAK implants, and postoperative pain with bilateral 
radiculopathy and increased the evaluation for lumbosacral 
strain to 40 percent effective from August 1989 and awarded a 
temporary total rating for the period from June 10, 1997 to 
June 30, 1998 under 38 C.F.R. § 4.30 under Diagnostic Code 
5293.  With respect to the issue of service connection for 
hemorrhoids, as the issue on appeal has been granted, this 
issue is no longer before the Board.


FINDINGS OF FACT

1.  For the period prior to August 23, 1989, the veteran's 
low back strain was manifested by subjective complaints of 
back pain with occasional radiation into the left leg and 
objective evidence of normal range of motion, no spasms, no 
tenderness, and normal neurological findings in both legs.

2.  As of the August 23, 1989 VA examination, the veteran's 
low back disorder has been manifested primarily by complaints 
of chronic pain with intermittent radiation to the lower 
extremities and objective evidence of limitation of motion of 
the lumbar spine and intermittent radiculopathy into the 
lower extremities. 

3.  The veteran's service-connected lumbar spine disability 
is not manifested by unfavorable ankylosis of the lumbar 
spine; nor is the disability pronounced, with persistent 
symptoms compatible with sciatic neuropathy or other 
neurologic findings.

4.  The veteran's service-connected colitis is manifested by 
the veteran's subjective complaints of frequent bouts of 
diarrhea without objective evidence of current symptoms.

5.  The veteran is service-connected for a low back disorder 
rated as 40 percent disabling, colitis rated as 10 percent 
disabling, residuals of tonsillectomy evaluated as 
noncompensable, and hemorrhoids evaluated as noncompensable.  
The veteran's combined evaluation is 50 percent.

6.  The veteran's service-connected disabilities are not of 
such severity as to preclude him from obtaining and retaining 
all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for low back strain for any period prior to August 22, 1989 
have not been met.  38 U.S.C.A. §§ 1155, 5100 et. seq. (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.3, 4.7. 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5295 (2001).

2.  The criteria for an evaluation in excess of 40 percent 
for lumbosacral strain with history of lumbar stenosis, 
degenerative disc disease, degenerative joint disease, 
postoperative laminectomy, medal facetectomy, foraminotomy, 
fusion, BAK implants, and postoperative pain with bilateral 
radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5100 
et. seq. (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.3, 4.7. 
4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5293 (2001).

3.  The criteria for an evaluation in excess of 10 percent 
for colitis have not been met.  38 U.S.C.A. §§ 1155, 5100 et. 
seq. (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.3, 4.7, 4.114, 
Diagnostic Code 7319 (2001).

4.  The criteria for the assignment of a total disability 
rating based on individual unemployability due to service- 
connected disabilities are not met. 38 U.S.C.A. §§ 1155, 5100 
et. seq. (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it is noted that there was a significant 
change in the law during the pendency of the appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. was enacted into law.  
Implementing regulations were published by VA in August 2001, 
and made effective from date of the law's enactment.  See 66 
Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159 and 3.326(a)).  The VCAA eliminated 
the concept of a well-grounded claim and redefined VA's 
obligations with respect to the duty to notify and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
The U. S. Court of Appeals for Veterans Claims has held that 
all provisions of the VCAA are potentially applicable to 
claims pending on the date of the law's enactment, and that 
concerns of fundamental fairness and fair process demanded 
further development and readjudication under the VCAA by the 
lower adjudicatory authority.  See Holliday v. Principi, 14 
Vet. App. 280 (2001), mot. for recons. denied, 14 Vet. App. 
327 (per curium order), mot. for full Court review denied, 15 
Vet. App. 21 (2001) (en banc order).  

Although the RO has not readjudicated the veteran's claims 
subsequent to the enactment of VCAA, by virtue of the 
previous Board remand, Statement of the Case and the 
Supplemental Statements of the Case issued during the 
pendency of the appeal, the veteran and his representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the claim.  The RO 
made reasonable efforts to obtain relevant records adequately 
identified by the veteran, in fact, it appears that all 
evidence identified by the veteran relative to these claims 
has been obtained and associated with the claims folder.  
Service medical records were obtained and associated with the 
claims folder, and the National Personnel Records Center has 
indicated that all available records have been forwarded.  
Multiple VA examinations were conducted, and copies of the 
reports associated with the file.  Additionally, hearings 
were conducted before the RO and transcripts associated with 
the claims folder.  The Board finds that the development and 
notifications to the veteran are sufficient and there is no 
indication in the file that there is any additional evidence 
that has not been associated with the claims file.  The 
veteran is not prejudiced by appellate review.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

I.  Increased evaluations

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.10 (2001).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
See 38 C.F.R. § 4.7 (2001).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41; Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  While the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the current 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. § 3.102 (2001).

A.  Low back

Background

Service medical records do not show a back injury during 
service; however, his retirement examination noted a history 
of back injury.  An August 1970 VA examination revealed 
complaints of marked stiffness in his back.  Extension and 
lateral motion were normal, but the examiner noted that on 
forward bend, he could reach only 8 inches from the floor.  
X-rays of the lumbar spine were normal.  The diagnosis was 
low back strain with early degenerative arthritis but no 
evidence of nerve root irritation.  In a September 1970 
rating decision, the RO granted service connection for 
chronic low back strain and assigned a 10 percent disability 
evaluation under Diagnostic Code 5295. 

Although the veteran requested reevaluation of his back 
disability on several occasions from 1971 to 1982, these 
claims were denied by the RO and veteran did not pursue an 
appeal.  In May 1987, the veteran requested re-evaluation of 
his service-connected back disorder, stating that the 
symptoms had worsened as he was experiencing much pain and 
spasms, and that it was interfering with his ability to work.  
In support of his claim, he submitted a copy of his 
resignation from a teaching position in January 1987 due to 
health reasons which included back pain.  

A July 1987 military medical record reveals that the veteran 
was seen complaining of pain in lower back after lifting 
filing cabinet.  The veteran reported this was the same area 
injured during service.  On evaluation there was no local 
tenderness in the lower back, no sciatic tenderness, and no 
motor or sensory loss.  Knee jerks and ankle jerks were 2+ 
and equal.  X-rays of the lumbar spine revealed mild 
osteophyte changes of the anterior bodies of L2, L3, and L4.  
The assessment was "acute back".

At a February 1988 VA examination, the veteran complained of 
constant low back pain with constant pain radiating into the 
left leg.  On evaluation, the examiner reported essentially 
normal findings including range of motion, no spasms, no 
tenderness, and normal neurological findings in both legs.  
X-rays revealed marginal osteophytes attached to the 
vertebral bodies with no other abnormalities. The examiner 
noted that these findings were harmless clinically.  The 
diagnosis was normal low back and legs.  

At an August 23, 1989 VA examination, the veteran reported 
constant pain and stiffness in his low back pain with 
persistent left hip, thigh, and leg pain and numbness.  The 
examiner noted that a February 1989 CAT scan of the lumbar 
spine revealed mild degenerative joint disease.  On 
evaluation, mild paravertebral muscle spasms were noted on 
the left, and straight leg raises were positive at 30 degrees 
on the left.  Range of motion of lumbar spine revealed 
forward flexion to 90 degrees, backward extension to 30 
degrees, lateral flexion to the right and left to 35 degrees, 
and rotation to the left and right to 30 degrees.  Motor, 
bulk, tone, and strength were normal.  Deep tendon reflexes 
were 2+ and symmetrical and senses were intact.  It was noted 
that during squatting, there was 2+ pain and 2+ muscle spasms 
noted in the low back.  The diagnosis was chronic lumbosacral 
strain with early degenerative joint disease of the 
lumbosacral spine.

 An August 1991 VA examination report reiterates the 
veteran's complaints of back pain with radiation and numbness 
in the left extremity.  The veteran reported that he was an 
elementary teacher for several year and had taught higher 
education on a part-time basis, but experienced difficulty in 
this vocation due to prolonged standing which exacerbated his 
back disorder.  On evaluation, his gait was well coordinated, 
and he could perform heel and toe walk as well as a full 
squat and rise.  There was tenderness with firm percussion in 
the midline of L5-S1.  Range of motion testing revealed 
flexion to 80 degrees, extension to 15 degrees, right and 
left lateral bending to 30 degrees, and right and left 
lateral rotation to 50 degrees.  Deep tendon reflexes 
including knee and ankle jerks were 1+ and symmetrical.  X-
rays of the lumbar spine revealed moderate degenerative 
arthritis.  The impressions included degenerative changes in 
the lower lumbar spine with possible stenosis-like symptoms, 
but no neurological deficits or descriptions of typical 
neurogenic claudation.  

VA medical records from February 1990 to December 1991 show 
complaints of low back pain with permission to receive swim 
therapy. 

A July 1992 VA examination report noted that the veteran's 
present orthopedic symptoms included back pain radiating into 
both buttock areas, worse on the left, with pain and 
tenderness posteriorly in both legs.  His groin, thigh, knee, 
ankle, and foot were okay bilaterally.  Toe and heel walking 
were good.  Range of motion of the back showed flexion to 70 
degrees, extension to 10 degrees, rotation of 25/30 degrees, 
and lateral bending of 20/25 degrees.  It was noted that 
percussion of the flexed spine was not bothersome, but there 
was some pain on all movements.  Reflexes at the knees and 
ankles were normal and sensation and extensor muscles were 
normal.  Straight leg raising to 60 degrees was easily 
tolerated, but there was moderate lumbosacral midline 
tenderness.  The examiner noted that recent VA 
x-rays reported disc degeneration in the lumbar spine.  The 
diagnoses included chronic muscle strain superimposed on 
degenerative stiffness and instability and buttock pain as 
muscular strain plus referred pain from the low back.

In statements and hearing testimony, the veteran reported 
that he experienced constant back pain which radiated into 
his left leg with numbness and weakness in the left leg and 
that due to the pain he could no longer work as a teacher.  
He stated that he attempted other employment, but was again 
forced to quit due to the back pain.

Private medical records from November 1992 to October 1996 
show complaints and treatment for low back pain.  An October 
1996 radiological imaging of the lumbar spine revealed severe 
degenerative disc disease at L4-5 and osteoarthritis of the 
lower lumbar facet joints.  Private medical records from 
December 1996 to March 1997 show continued complaints of back 
pain with diagnoses of severe degenerative disc disease of 
L4-5 with foraminal stenosis.  A March 1997 orthopedic 
evaluation revealed constant mild to moderate back and left 
leg pain.  On evaluation, range of motion revealed flexion to 
40 degrees, extension to 20 degrees, and right and left 
flexion to 30 degrees.  Motor and sensory examinations showed 
normal findings.  Knee and ankle jerks were 1+.  Impressions 
include mechanical low back pain, degenerative disc disease 
L4-S1, and radiculitis at L5 on the left.  An April 1997 
private MRI revealed mild canal stenosis at L4-5 with 
moderate bilateral foraminal narrowing secondary to spurring 
and hypertrophy of facet joints, mild to moderate bilateral 
facet joint arthritis at L5-S1, and minimal annular bulge at 
L3-4 without disc herniation.  In June 1997, the veteran 
underwent a complete laminectomy of L4 with partial 
laminectomy of L3 and L5, bilateral medial facetectomies and 
foraminotomies at L3/4 and L4/5, posterior interbody L4/5 
fusion, placement of bilateral BAK implants at L4/5, 
posterolateral fusion of L4/5, and right posterior iliac 
crest bone harvest.

Private medical records from June to October 1997 show that 
the veteran continued to complain of pain in the back with 
mild to moderate pain in both legs.  There was no numbness, 
tenderness, or weakness found in the legs on examination.  
Straight leg raising was normal over 90 degrees without 
restriction, and neurological examination revealed normal 
sensations in both legs.  X-rays revealed healing fusion.  A 
January 1998 private MRI report revealed moderately extensive 
foraminal fibrosis and degenerative changes at L4-5 with BAK 
fusion and apophyseal joint arthropathy, foraminal narrowing 
and mild bilateral foraminal disc bulging at L3-4.

At a June 1998 VA neurological examination, the veteran 
reported that prior to his June 1997 back surgery he had 
numbness and tingling in the left foot with weakness in the 
left leg.  However, since the surgery, he now experienced 
pain down the back of the right leg, heaviness in the right 
leg and numbness and tingling over the anterior right thigh 
and in the right foot and occasional right foot drop when 
walking.  He also reported continuing back pain and back 
spasms.  On evaluation, there was moderate weakness distally 
in the right leg involving the L5 innervated muscles.  Knee 
reflexes were normal, but ankle jerks were absent 
bilaterally.  There was hyperesthesia to touch over the 
dorsum of the right foot.  Straight leg raising was 40 
degrees on the left with left side back pain and 50 percent 
on the right with right side back pain.  No radicular pain 
was indicated in either leg on this testing.  The impression 
included status postoperative lower back surgery, right 
lumbosacral radiculopathy with neurological residual, and 
past left lumbosacral radiculopathy now largely resolved 
except persistent back pain. 

A July 1998 VA orthopedic examination with a September 1998 
addendum revealed that the veteran was seen with complaints 
of back pain with pain and weakness radiating into the right 
lower extremity since his June 1997 surgery.  On evaluation, 
there was no listing in his spine and he could walk in a 
natural manner but experienced difficulty getting up on the 
right heel.  He could stand on his toes and perform a partial 
squat.  Range of motion testing revealed forward flexion to 
35 degrees, extension to +10 degrees, and lateral bending 
both left and right to 20 degrees.  The quadriceps of the 
right calf was 3 cm. smaller than the left calf.  Straight 
leg raising was subjectively positive at 30 degrees 
bilaterally.  There was tenderness over the well-healed 
surgical scar of the back, but not erythema or swelling in 
the lumbar spine.  Ankle reflex was 1+ on the left and 
depressed at trace on the right.  Motor strength was 4/5 on 
the right and 5/5 on the right.  X-rays noted the implants at 
the L4-5 level and facets showed minimal degenerative 
changes.  According to the examiner, it was most likely that 
the lumbar stenosis was a constitutional condition and not 
caused by his injuries.  The examiner noted that the 
pertinent disability findings are present within a recent 
postoperative context that makes it impossible to distinguish 
what may have existed preoperatively.  The examiner stated 
that if the veteran's history was accurate, then the 
pertinent findings are mainly postoperative.
 
The veteran was scheduled for VA examination in November 
1998; however, he failed to report.  Nevertheless, the 
examiner reviewed the evidence of record and opined that the 
current low back problems identified as stenosis at L4-5 
requiring laminectomy and fusion were unrelated to the 
veteran's service-connected low back strain and that the 
current findings noted in the record were more suggestive of 
residuals of the surgical procedure rather than resulting 
from chronic back strain.  The examiner further stated that 
there may be some crossover of symptoms and it would be 
virtually impossible to disassociate those findings.

VA medical records from August 1997 to December 1999 reveal 
that the veteran complained of continuing back pain 
subsequent to the June 1997 surgery.  In August 1997, it was 
noted that following the surgery the veteran reported 
persistent pain and hypesthesia in the right anterior tibia.  
The veteran began a program of physical therapy in May 1998 
to increase muscle tone in the paraspinal lumbar region, 
increase sitting time, and reduce pain.  In October 1998, the 
veteran reported back pain and spasm continuing since surgery 
and reported that he used a TENS unit, muscle relaxant, swim 
therapy, and a back brace.  

Private medical records from January 1998 to July 2000 reveal 
that the veteran continued to complain of back pain following 
the June 1997 surgery.  In June 1999, the physician reported 
that the veteran was actively involved in a walking program 
and that he had some backache, but no leg pain.  The 
physician released him to full activity.  

In an April 2000 private neurological examination for VA 
purposes, the veteran complained of severe back pain with 
pain extending down the left leg and that he had to stay in 
bed several days.  On evaluation, the veteran was able to 
walk on his heels and toes without imbalance on turns, and 
his straight away and tandem gait were normal.  Muscle 
strength was normal for the legs bilaterally and there was 
normal tone and bulk.  Knee and ankle jerks were intact and 
symmetrical.  There was intact pinprick sensation, light 
touch, and joint position and vibration throughout the legs.  
Straight leg raising to 45 degrees on the left elicited 
complaints of low back pain and pain extending down the back 
of the left thigh.  Straight leg raising was to 60 degrees on 
the right with complaints of low back pain and pain extending 
down in the leg as well as over the right ankle.  The 
impression included status postoperative low back surgery and 
current pain and intermittent bilateral radiculopathy likely 
secondary to foraminal stenosis due to combination of disc 
bulging at L4-5 and facet joint hypertrophy and spurring into 
the neural foramina bilaterally.  The neurologist opined that 
the above impression was more likely than not related to his 
recurrent low back injury in service.

A June 2000 VA medical record reveals that the veteran 
telephone and requested a 90/90 traction unit for his back.

Private medical records from June and July 2000 show that the 
veteran was seen complaining of new back pain, but not much 
in the way of leg pain.  Following a MRI, the physician noted 
that there was no significant nerve root compression, but 
there was mild disc degeneration.  The physician stated that 
he did not believe any further surgery or treatment would 
help the veteran.

In a September 2000 rating decision, the RO recharacterized 
the veteran's service-connected low back strain as 
lumbosacral strain with history of lumbar stenosis, 
degenerative disc disease, degenerative joint disease, 
postoperative laminectomy, medal facetectomy, foraminotomy, 
fusion, BAK implants, and postoperative pain with bilateral 
radiculopathy and increased the evaluation to 40 percent 
under Diagnostic Code 5293 effective from August 1989, the 
date of the examination showing objective evidence of 
radiculopathy.

Analysis

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10
4.40, 4.45 (2001).  The Court has held that the RO must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40 
(2001), which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that 
becomes painful on use.  DeLuca v. Brown,  8 Vet. App. 202 
(1995).

The Board notes that the RO evaluated the veteran's low back 
disability as 10 percent disabling under Diagnostic Code 5295 
from the date of the claim in May 1987 to July 1989.  
Thereafter, the RO evaluated the veteran's back disability as 
40 percent disabling under Diagnostic Code 5293, 
intervertebral disc syndrome.  

Under Diagnostic Code 5295, a 10 percent evaluation is 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent evaluation is warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in the standing position.  
A 40 percent rating may be assigned when there is severe 
lumbosacral strain with a listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2001).   

Under Diagnostic Code 5293, a 20 percent evaluation applies 
if the symptoms are moderate, with recurring attacks.  A 40 
percent evaluation is warranted for recurring attacks of 
severe intervertebral disc syndrome with intermittent relief.  
A 60 percent evaluation requires pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the disease disc, with 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2001).

The Board notes that a 40 percent evaluation is warranted for 
favorable ankylosis and a 50 percent evaluation is warranted 
for unfavorable ankylosis of the lumbar spine under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2001).  
In addition, 60 and 100 percent evaluations are warranted for 
residuals of a fractured vertebra with or without cord 
involvement.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (2001).  
Moreover, 60 and 100 percent evaluations are warranted for 
complete bony fixation of the spine in a favorable angle or 
an unfavorable angle with marked deformity with or without 
involvement of other joints.  38 C.F.R. § 4.71a, Diagnostic 
Code 5286 (2001).

Additionally, Diagnostic Code 5292 provides a 10 percent 
rating for a slight lumbar spine limitation of motion and a 
20 percent rating for a moderate lumbar spine limitation of 
motion.  A 40 percent rating may be assigned for a severe 
lumbar spine limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2001).

Based on the evidence of record, the Board finds that an 
evaluation in excess of 10 percent for lumbosacral strain 
under Diagnostic Code 5295 is not warranted for the period 
from May 1987 to August 22, 1989.   Medical evidence of 
record during that period shows essentially normal findings 
including range of motion, no spasms, no tenderness, and 
normal neurological findings in both legs.  X-rays revealed 
marginal osteophytes attached to the vertebral bodies, which 
the VA examiner described as clinically harmless.  Although 
the veteran complained of back pain with intermittent left 
leg radiating pain during this period of time, the 
preponderance of evidence does not support a finding of an 
evaluation in excess of 10 percent for lumbosacral strain 
under any of the diagnostic criteria set forth above.  The 
evidence regarding this issue is not so evenly balanced so as 
to allow application of the benefit of the doubt rule.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Objective evidence of radiculopathy into the left leg was not 
shown until the VA examination conducted on August 23, 1989.  
This was the first objective showing of more than mild or 
slight disc pathology.  From August 1989, his symptoms while 
severe, were not consistent with pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  VA and private medical records 
prior to his June 1997 surgery reflected complaints of back 
pain with radiation into left leg with findings and diagnoses 
of lumbar strain with degenerative disc disease and 
radiculopathy.  However, evidence of record at this time 
showed good reflexes and strength in the lower extremities 
and the radiculopathy was described as intermittent.  

Findings after the surgery showed some decrease in strength 
and diminished or absent ankle reflexes (see the June 1998 VA 
physical examination report).  The veteran complained of some 
foot drop.  However, examinations at that time revealed no 
more than moderate loss of strength and the overall evidence 
of record reflects eventual improvement in the back symptoms.  
Pronounced neurological deficit was never exhibited or 
approximated.  The current VA and private medical findings 
from 1999 and 2000 do not show muscle spasm, or ankle jerk 
absent or other indicia of pronounced neurological 
disability.  In fact, the most recent private medical records 
from 1999 show complaints of back pain without any leg pain.  
At an April 2000 neurological evaluation, muscle strength was 
normal for the legs bilaterally, knee and ankle jerks were 
intact and symmetrical, and pinprick and light touch 
sensation were intact.  Radiating pain was shown on bilateral 
straight leg raises.  The neurologist diagnosed current pain 
and intermittent radiculopathy.  While his subjective 
complaints were that his back disability was consistently 
worsening, a longitudinal view of the objective medical 
evidence reveals the symptoms to be less than persistent or 
pronounced.  Thus, the criteria for a 60 percent evaluation 
under Diagnostic Code 5293 are neither met nor approximated.

The overall evidence shows the current lumbar pathology to be 
consistent with that of recurring attacks of severe 
intervertebral disc syndrome with intermittent relief, which 
is a 40 percent evaluation under DC 5293.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating. Furthermore, the Board 
recognizes that there are situations in which the application 
of 38 C.F.R. §§ 4.40 or 4.45 is warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In this case, however, the 
veteran does not exhibit weakness or instability, deformity, 
atrophy, fasciculation, pain on movement, or other signs of 
disability greater than the impairment recognized by the 
current evaluation.  The preponderance of the evidence is 
clearly against the claim.  The evidence regarding this issue 
is not so evenly balanced so as to allow application of the 
benefit of the doubt rule.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990)

Therefore, the criteria for a disability rating in excess of 
40 percent for lumbosacral strain with history of lumbar 
stenosis, degenerative disc disease, degenerative joint 
disease, postoperative laminectomy, medal facetectomy, 
foraminotomy, fusion, BAK implants, and postoperative pain 
with bilateral radiculopathy have not been met.

B.  Colitis

Background

Service medical records, including the veteran's 1969 
separation examination, show that the veteran had episodes of 
recurrent dysentery since service in Vietnam.  At an August 
1970 VA examination, the veteran reported that he had 
dysentery about once a month lasting for 1 to 2 days and that 
it was well controlled with Lomotil medication.  On 
evaluation, he was described as well nourished.  Other than 
an appendectomy scar, evaluation of the abdomen was normal.  
A stool examination was negative for parasites.  The 
diagnoses included dysentery starting in 1965 with no Amoebae 
found and colitis.   In a September 1970 rating decision, the 
RO granted service connection for colitis and assigned a 10 
percent disability evaluation under Diagnostic Code 7319.  

In May 1987, the veteran requested re-evaluation of his 
service-connected disabilities, stating that he received 
Lomotil medication for his recurrent diarrhea and colitis.  

Private medical records from October 1986 show that the 
veteran complained of chronic intermittent diarrhea 
approximately once per month.  Evaluation of the abdomen 
revealed that it was nontender, soft and obese.  It was noted 
that the veteran was scheduled for Gastrointestinal consult, 
but canceled the appointment.

In VA examinations in April 1988 and August 1989, the veteran 
reported that he experienced bouts of diarrhea about two 
times per month and had developed piles due to diarrhea.  
However, there were no findings or diagnoses with respect to 
these complaints.  VA medical records from November 1989 to 
March 1992 show that the veteran was seen in February 1990 
complaining of bouts of diarrhea secondary to dysentery and 
requested Lomotil medication.  The veteran reported a 20+ 
year history of chronic intermittent diarrhea that resolved 
quickly with Lomotil.  Diagnoses included chronic 
intermittent diarrhea. 

In an August 1992 VA examination which included intestine and 
rectal evaluations, the veteran reported a history of amebic 
dysentery beginning in Vietnam with recurrent bouts of 
diarrhea.  The veteran reported that his appetite was normal 
and that he had normal bowel movements.  He stated that he 
had occasional abdominal pain and constant diarrhea that 
comes and goes.  The veteran was 5'5" and weighed 213 lbs., 
he was described as well nourished.  Evaluation of the 
digestive system revealed an obese abdomen with no organs or 
masses palpated.  Diagnoses included recurrent diarrhea 
etiology undetermined, history of amebic dysentery, and 
chronic periodic diarrhea.

A November 1992 private medical notation revealed that the 
veteran was seen with a 3-day history of watery diarrhea.  He 
reported that he was diagnosed in 1991 with diverticulosis.  
He reported occasional episodes of diarrhea since service in 
Vietnam.  The assessment included viral gastroenteritis and 
diverticulosis throughout colon.

A December 1992 private emergency room report noted that the 
veteran was seen with complaint of syncope following several 
hours of diarrhea.  On evaluation, the abdomen was soft with 
active bowel sounds, but no rebound or guarding.  The 
assessment was gastroenteritis.

In April 1993, the veteran raised the issue of service 
connection for diverticulitis, which was denied by the RO in 
an October 1994 rating decision.  The veteran did not appeal 
this decision and it became final.  

A June 1995 private medical notation shows that the veteran 
was seen complaining of watery diarrhea with abdominal 
cramping and gas for one week and that Lomotil was not 
helping.  He reported a previous diagnosis of diverticulosis.  
The assessment included current episode of diarrhea and 
history of recurrent diarrheal episodes.  

Additional private medical records from 1995 to 1998 show no 
findings or diagnoses of diarrhea or colitis.  

At a June 1998 VA examination, the veteran reported a 20+ 
year history of intermittent diarrhea with crampy abdominal 
pain.  The veteran stated that an air contrast barium enema 
performed in August 1992 showed moderately severe 
diverticulosis.  The examiner noted that there was apparently 
no hematochezia.  The veteran noted that approximately 2 
years ago, his symptomatology improved, with cramping and 
diarrhea resolving.  According to the veteran, since his June 
1997 back surgery, he has been taking one tablespoon of 
Citrucel per day, and has averaged one soft bulky bowel 
movement per day.  He reported that he rarely had crampy 
abdominal pain, no diarrhea, and no hematochezia.  On 
evaluation, his abdomen was protuberant, and there was no 
organomegaly, tenderness, or masses.  The assessment included 
history of diarrhea off and on for several years, now 
practically resolved, and diverticulosis of the left colon.  
The examiner opined that the diverticulosis could be the 
reason for his diarrhea in the recent past.  The examiner 
noted that at this time, there was no indication of colitis. 

VA medical records from March 1997 to June 2000 show one 
finding of irritable bowel syndrome in October 1997.  At that 
time, it was noted that the veteran continued to require 
hemorrhoid suppositories for constipation.

Private medical records from May 1997 to July 2000 do not 
contain any findings or diagnoses of diarrhea or colitis. 

Analysis

The RO has rated the veteran's condition on the basis of 
Diagnostic Code 7319 for irritable colon syndrome (spastic 
colitis, mucous colitis, etc.).  The Board notes that 38 
C.F.R. § 4.114 was revised in July 2001 and some diagnostic 
codes were revised, removed, or added.   However, the 
Diagnostic Code 7319, under which the veteran is evaluated 
was not affected.  Under Diagnostic Code 7319, a 10 percent 
evaluation is warranted for moderate colon syndrome with 
frequent episodes of bowel disturbance with abdominal 
distress.  A 30 percent disability rating is warranted for 
severe colon syndrome with diarrhea, or alternating diarrhea 
or constipation, with more or less constant abdominal 
distress.  38 C.F.R. § 4.114, Diagnostic Code 7319 (2001).  

Under governing law, a disability which has been continuously 
rated at or above any evaluation of disability for 20 or more 
years for VA compensation purposes may not be reduced except 
upon a showing that such rating was based on fraud, which is 
certainly not the situation here.  See 38 U.S.C.A. § 110 
(West 1991); 38 C.F.R. § 3.951(b) (2001). 

In this case, the veteran's colitis does not meet the 
requirements for a rating in excess of 10 percent.  Prior to 
1997, his disability appeared to be moderate in nature.  The 
medical evidence shows that the veteran had occasional 
episodes of diarrhea and abdominal cramping from 1987 to 
1995.  However, the episodes were never more than one week in 
duration and according to the veteran occurred approximately 
once or twice per month.  The last episode was reported in 
June 1995.  There is no indication of any such episodes since 
that time, a period of over 5 years.  The VA examination 
conducted in June 1998 found absolutely no objective evidence 
of colitis and the examiner attributed the veteran's previous 
diarrhea and abdominal cramping to his diverticulosis.  A 
review of the objective evidence of record reveals no 
evidence to support a schedular disability evaluation in 
excess of 10 percent.  Thus, the Board finds that the 
preponderance of the evidence is against the claim.  Given 
the absence of any objective findings, a rating in excess of 
the currently protected 10 percent disability evaluation is 
not warranted.  See 38 C.F.R. § 3.951 (2001).

II.  Total rating based on individual unemployability

In February 1992, the veteran contended that he was 
unemployable due to his service-connected disabilities 
including his low back disorder.  The veteran reported that 
he had completed 4 years of college receiving his teaching 
degree and last worked as a electronics teacher in 1991.  In 
several statements as well as hearing testimony of record, 
the veteran has reported that he is unable to work primarily 
due to his lumbar spine disability, as he is unable to stand, 
sit, or walk for prolonged periods of time.

In a September 2000 Report of Contact with the Social 
Security Administration (SSA), it was noted that SSA reported 
that the veteran received only retirement benefits, not SSA 
disability.  Moreover, a review of VA records indicated that 
the veteran did not have any Chapter 31 vocational 
rehabilitation record.

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  Total ratings for 
compensation purposes are authorized for any disability that 
is found to be sufficient to produce unemployability without 
regard to advancing age.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 3.340, 3.341 (2001).

Consideration of a total evaluation based on unemployability 
requires that, if there is only one service-connected 
disability, it must be rated at 60 percent or more.  If there 
are two or more disabilities, at least one must be rated at 
40 percent or more with the additional service connected 
disabilities to result in a combined evaluation of 70 percent 
or more.  It is further provided that the existence or degree 
of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  For the above 
purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a) (2001).

Currently, the veteran is service-connected for a low back 
disorder rated as 40 percent disabling, colitis rated as 10 
percent disabling, residuals of tonsillectomy evaluated as 
noncompensable, and hemorrhoids evaluated as noncompensable.  
The veteran's combined evaluation is 50 percent.

The RO has essentially determined that the schedular criteria 
under section 4.16 have not been met insofar as the veteran's 
multiple disabilities do not have a combined evaluation of 70 
percent.  Therefore, he does not meet the schedular criteria 
for a total disability rating due to unemployability.

The VA will grant a total rating for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.   38 C.F.R. §§ 3.340, 3.341, 4.16 (2001).  
Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for assignment of a 
total disability rating. 38 C.F.R. § 4.19 (2001).  In 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992), the Court 
referred to apparent conflicts in the regulations pertaining 
to Individual Unemployability benefits. Specifically, the 
Court indicated that there was a need for discussing whether 
the standard delineated in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  Subsequent thereto, the VA General Counsel 
concluded that the controlling VA regulations generally 
provided that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities shall be rated 
totally disabled, without regard to whether an average person 
would be rendered unemployable by such circumstances.  Thus, 
the criteria include a subjective standard.  It was also 
determined that "Unemployability" is synonymous with the 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (1991).  In determining whether 
a veteran is entitled to individual unemployability, neither 
his nonservice-connected disabilities nor his advancing age 
may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  Thus, in deciding the claim, the Board may not 
favorably consider the effects of the veteran's nonservice-
connected disabilities with respect to their degree of 
interference with the veteran's unemployability.

Indeed, the Court has since stated that in order for a 
veteran to prevail on a claim for a total compensation rating 
based on individual unemployability, the record must reflect 
some factor, which takes his case outside of the norm.  The 
sole fact that he is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  If total industrial 
impairment has not been shown, the VA is not obligated to 
show that a veteran is incapable of performing specific jobs 
in considering a claim for a total rating based on individual 
unemployability.  See Gary v. Brown, 7 Vet. App. 229 (1994).

After a contemporaneous review of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's TDIU claim.  While the veteran has contended 
that he is unable to work due his back disability, there is 
no medical documentation of record stating that the veteran 
is unable to work due to his service-connected disabilities 
including his back disorder.  In fact, the veteran's private 
examiner, in June 1999, medically released him to full 
activity.  While the Board does not wish to minimize the 
nature and extent of the veteran's overall physical 
disability, it is manifest from the record that the 
preponderance of the evidence of record is against the 
veteran's claim that his service-connected disabilities of 
the low back, colitis, hemorrhoids and residuals of 
tonsillectomy have prevented him from engaging in 
substantially gainful employment consistent with his 
education and occupational experience, and without regard to 
age or nonservice-connected disabilities.

Similarly, there is no evidence that the veteran's disability 
picture is so exceptional or unusual to render inapplicable 
the schedular standards and insufficient evidence that the 
veteran is unable to secure substantially gainful employment 
by reason of his service connected disability.  His back 
disability is no more than severely disabling and his other 
service-connected disabilities are mild or symptomatic.  
Therefore, referral to the Director, Compensation and Pension 
Service for extra-schedular consideration is not warranted. 
38 C.F.R. § 4.16(b) (2001).

Therefore, the Board finds that the veteran is not entitled 
to a total disability rating for compensation purposes based 
on individual unemployability.



ORDER

Entitlement to a disability evaluation in excess of 40 
percent for lumbosacral strain with history of lumbar 
stenosis, degenerative disc disease, degenerative joint 
disease, postoperative laminectomy, medal facetectomy, 
foraminotomy, fusion, BAK implants, and postoperative pain 
with bilateral radiculopathy is denied.  Entitlement to a 
disability evaluation in excess of 10 percent for colitis is 
denied.
Entitlement to a total disability rating for compensation 
purposes based on individual unemployability is denied.



		
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals



 

